Registered, Public Company Accounting Oversight Board American Institute of CPAs, Center for Audit Quality Texas Society of Certified Public Acountants Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent public accountants, we hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated March 14, 2007 except for Note 15 which is dated November 2, 2007, included in the Annual Report on Form 10-KSB of Opexa Therapeutics, Inc. for the year ended December 31, 2006 and to all references to our Firm included in this Registration Statement. /s/ Malone & Bailey, PC Malone & Bailey, PC www.malone-bailey.com Houston, Texas November 13, 2007 www.malone-bailey.com | 2925 Briarpark Drive, Suite 930 | Houston, TX 77042 | o. 713.343.4200 | f. 713.266.1815 |
